          Case 1:21-cr-00174-JPC Document 15 Filed 03/22/21 Page 1 of 1
                        KREINDLER & KREINDLER LLP
                                  ATTORNEYS AT LAW
                                       750 THIRD AVENUE
                                           32nd FLOOR
                                      New York, NY 10017
                                         (212) 973-3406
                                     Fax No. (212) 972-9432

                                     MEGAN WOLFE BENETT
                                        www.kreindler.com
                                      mbenett@kreindler.com




                                                     March 19, 2021
                                                 It is hereby ORDERED that Defendant's request is GRANTED.
                                                 The bail hearing scheduled for March 23, 2021 will be adjourned
                                                 to a time and date to be determined by the Court.
Via ECF/CM
Hon. John P. Cronan                              SO ORDERED.
United States District Court
for the Southern District of New York            Date:   March 19, 2021
40 Foley Square                                          New York, New York      _______________________
New York, NY 10007                                                               JOHN P. CRONAN
                                                                                 United States District Judge
       Re:     United States v. Jamarri Reid, 21 Cr. 174 (S.D.N.Y.) (JPC)

Dear Judge Cronan:

       I represent Jamarri Reid, defendant in the above-captioned prosecution.

       At yesterday’s telephonic conference, I asked for a bail hearing and said I would advise
the Court if we would not be ready to submit our bail application in time for the government to
respond before the hearing on Tuesday, March 23, 2021.

         I am still compiling the necessary information and will not be prepared to proceed on
Tuesday, March 23, 2021. I ask the Court for a bail hearing date the week following, if possible,
or, in the alternative, the week of April 5, 2021. I am available any day after 10:30 am except for
April 5, 2021.

                                             Respectfully submitted,



                                                   /s/
                                             Megan W. Benett
                                             Counsel for Jamarri Reid
